B.. W. "WALKER,, J.
Those parts of the depositions of Smith and McCall which were excluded by the court, were mere hearsay, and therefore properly rejected. So, *71also, was that part of the deposition of Ross, in which he refers to the negro. Will as one recently purchased by Buckley, as he understood at the time.
[2.] The statement of the same witness, that after his visit to the negro, he expressed the opinion to Buckley that the boy could not have been sound at the time Buckley purchased him, was clearly inadmissible.
The answer of the witness Knox to the last interrogatory was responsive to the question propounded, and the facts there stated were relevant testimony.
[8.] The answers of Hendrix to the cross interrogatories are certainly not chargeable with redundancy; but, upon a careful examination of them, it appears that all the questions receive a substantial answer; and as we can discover nothing which would justify us in concluding that the witness was seeking to evade the disclosure either of his knowledge of the facts, or of his professional opinion, we think that the court committed no error in refusing to suppress his deposition. — Spence v. Mitchell, 9 Ala. 744; Nelson v. Iverson, 24 Ala 9.
The judgment is affirmed.